

Exhibit 10.1




FIRST AMENDMENT
TO THE
AGROFRESH SOLUTIONS, INC.
2015 INCENTIVE COMPENSATION PLAN


THIS FIRST AMENDMENT, made effective as of March 31, 2017, by AGROFRESH
SOLUTIONS, INC., a Delaware corporation (the “Company”) to the AGROFRESH
SOLUTIONS, INC. 2015 INCENTIVE COMPENSATION PLAN (the “Plan”).
W I T N E S S E T H:
WHEREAS, the Company did establish the Plan for the sole and exclusive benefit
of its eligible participants and their respective beneficiaries so that the
Company could attract, motivate, retain and reward them, and
WHEREAS, pursuant to Section 10(e) of the Plan, the Company reserved the right
to amend said Plan;
NOW, THEREFORE, effective as of March 31, 2017, the Plan shall be amended as
follows:


1.The first sentence of Section 4(a) of the Plan is hereby amended, in its
entirety, to read as follows:


“Subject to adjustment as provided in Section 10(c) hereof, the total number of
Shares reserved and available for delivery under the Plan shall be 5,150,000.”


2.Section 4(c)(iv) is hereby deleted, in its entirety, and replaced with the
following:


“(iv) Notwithstanding anything in this Section 4(c) to the contrary but subject
to adjustment as provided in Section 10(c) hereof, the maximum aggregate number
of Shares that may be delivered under the Plan as a result of the exercise of
the Incentive Stock Options shall be 5,150,000 Shares.”


3.The third sentence of Section 6(b)(i) of the Plan is hereby amended, in its
entirety, to read as follows:


“Other than pursuant to Section 10(c)(i) and (ii) of this Plan, the Committee
shall not be permitted to (A) lower the exercise price per Share of an Option
after it is granted, (B) cancel, substitute or exchange an Option when the
exercise price per Share exceeds the Fair Market Value of the underlying Shares
in exchange for cash or another Award, (C) cancel an outstanding Option in
exchange for an Option with an exercise price that is less than the exercise
price of the original Options or (D) take any other action with respect to an
Option that may be treated as a repricing pursuant to the applicable rules of
the Listing Market, without approval of the Company’s shareholders.”







--------------------------------------------------------------------------------



Exhibit 10.1


4.The third sentence of Section 6(c)(i) of the Plan is hereby amended, in its
entirety, to read as follows:


“Other than pursuant to Section 10(c)(i) and (ii) of this Plan, the Committee
shall not be permitted to (A) lower the grant price per Share of a Stock
Appreciation Right after it is granted, (B) cancel a Stock Appreciation Right
when the grant price per Share exceeds the Fair Market Value of the underlying
Shares in exchange for cash or another Award, (C) cancel an outstanding Stock
Appreciation Right in exchange for a Stock Appreciation Right with a grant price
that is less than the grant price of the original Stock Appreciation Right, or
(D) take any other action with respect to a Stock Appreciation Right that may be
treated as a repricing pursuant to the applicable rules of the Listing Market,
without shareholder approval.”


5.The first sentence of Section 7(a) of the Plan is hereby amended, in its
entirety, to read as follows:


“Awards granted under the Plan may, in the discretion of the Committee, be
granted either alone or in addition to, in tandem with, or in substitution or
exchange for (subject to Section 6(b)(i) and Section 6(c)(i)), any other Award
or any award granted under another plan of the Company, any Related Entity, or
any business entity to be acquired by the Company or a Related Entity, or any
other right of a Participant to receive payment from the Company or any Related
Entity.”


6.In all other respects, the Plan shall remain unchanged by this First Amendment





